Exhibit 10.2
 
PROMISSORY NOTE


 
$
500,000                                                                                                                                                                                                                                          New
York, New York
  June [__], 2009
 
FOR VALUE RECEIVED, Harbrew Imports LTD., a New York corporation, having an
address at 1174 Route 109, Lindenhurst, New York 11757 (the “Borrower”) promises
to pay to CAPSTONE CAPITAL GROUP I, LLC, a Delaware limited liability company,
having an address at 1350 Avenue of the Americas, New York, New York 10019
(“Lender”), or order, at said office, or at such other place as may be
designated from time to time in writing by Lender, the principal sum of FIVE
HUNDRED THOUSAND and 00/100 Dollars ($500,000.00) in lawful money of the United
States of America (the “Loan”), with interest at the rate of 7% per annum.
 
All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Termination Agreement to the Discount Factoring
Agreement and Related Documents dated of even date herewith.
 
1. Payments. The principal amount due under this Note shall be payable by
Borrower to Lender at the address above or at such other place as Lender may,
from time to time, designate in writing, without setoff, counterclaim or any
other deduction whatsoever, on or before June [__], 2011 (the “Maturity Date”).
The principal amount of the Loan shall be subject to adjustment pursuant to the
Termination Agreement of even date herewith or other related documents between
Borrower and Lender.
 
2. Mechanism of Payments. Commencing 30 days after the date hereof and on the
same day of each and every month thereafter, Borrower shall pay Lender in equal
monthly installment of $10,000 per month for a period of 24 months (the “Monthly
Installment”), which shall first be applied to interest and then in reduction of
principal . In addition to the Monthly Installments, on or before June [__],
2010, Borrower shall pay Lender a lump sum amount of $100,000, and, on or before
the Maturity Date, Borrow shall pay Lender the remaining principal amount of
$160,000 and any and all accrued interest.

 
If the Borrower closes a financing, then up to fifty percent (50%) of any monies
received in such a financing shall be paid to the Lender, as necessary to
satisfy all obligations under this Note, as a payment under this Note and such
payment shall apply against the amount outstanding under this Note to reduce the
balance by first crediting each Monthly Installment and then applying any other
amounts to the lump sum payments due under this Section 2.
 
3. The occurrence of any one or more of the following events shall constitute an
event of default (each an “Event of Default”) hereunder:
 
                                (a) if Borrower makes an assignment for the
benefit of creditors;
 
(b) if there shall be filed by Borrower or against Borrower (except by Lender)
any petition for any relief under the bankruptcy laws of the United States now
or hereafter in effect or any proceeding shall be commenced (except by Lender)
with respect to Borrower under any insolvency, readjustment of debt,
reorganization, dissolution, liquidation or similar law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity), provided
that in the case of any involuntary filing or the commencement of any
involuntary proceeding against Borrower such proceeding or petition shall have
continued undismissed and unvacated for 90 days; or
 
1

--------------------------------------------------------------------------------


 
(c) if Borrower shall fail for any reason to make any payment of principal
hereunder when due.
 
If any Event of Default shall occur for any reason, then and in any such event,
in addition to all rights and remedies of Lender under applicable law or
otherwise, all such rights and remedies being cumulative, not exclusive and
enforceable alternatively, successively and concurrently, all amounts owing
under this Note shall be immediately due and payable, whereupon the then unpaid
balance hereof shall bear interest, accruing from the date of this Note, at a
rate per annum which is equal to the rate of interest provided for in Section
1.10 of the Purchase Order Financing Agreement dated as of January 22, 2007, by
and between Borrower and Lender (the “PO Financing Agreement”) in each case from
the date of such nonpayment until such amount is paid in full; provided however
that in no event shall any interest to be paid pursuant to this Note exceed the
maximum rate permitted by law.
 
4. Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note and agrees to pay all costs
of collection when incurred, including reasonable attorneys' fees (which costs
may be added to the amount due under this Note and be receivable therewith) and
to perform and comply with each of the terms, covenants and provisions contained
in this Note, on the part of Borrower to be observed or performed. No release of
any security for the principal sum due under this Note or extension of time for
payment of this Note, or any installment hereof, and no alteration, amendment or
waiver of any provision of this Note made by agreement between Lender and any
other person or party shall release, discharge, modify, change or affect the
liability of Borrower under this Note.
 
5. This Note is subject to the express condition that at no time shall Borrower
be obligated or required to pay interest on the principal balance of the Loan at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum rate which Borrower is permitted by law
to contract or agree to pay. If by the terms of this Note Borrower is at any
time required or obligated to pay interest on the principal balance at a rate in
excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and interest payable
hereunder shall be computed at such maximum rate and the portion of all prior
interest payments in excess of such maximum rate shall be applied and shall be
deemed to have been paid in reduction of the principal balance.
 
6. Borrower hereby irrevocably submits to the jurisdiction of any court of the
State of New York or federal court sitting in the State of New York in any
action or proceeding arising out of or relating to this Note. Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such court of the State of New York or, to the extent
permitted by law, in such federal court. Borrower hereby irrevocably waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. To the extent
permitted by law, Borrower also irrevocably consents to the service of any and
all process in any such action or proceeding arising out of or in connection
with this Note by the mailing (by certified mail, return receipt requested and
postage prepaid) of copies of such process to the undersigned at the address of
Borrower set forth above. Borrower agrees that a final and non-appealable
judgment (or a judgment whose time to appeal has expired) in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


 
7. BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, WITH RESPECT TO,
IN CONNECTION WITH OR ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
VALIDITY, PROTECTION, INTERPRETATION, ADMINISTRATION, COLLECTION OR ENFORCEMENT
HEREOF OR THEREOF, OR ANY CLAIM OR DISPUTE HEREUNDER OR THEREUNDER
 
2

--------------------------------------------------------------------------------


 
        8. The terms of this Note shall be governed and construed under the laws
of the State of New York.
 
9.This Note may not be changed or terminated orally, but only by an agreement in
writing signed by the party against whom enforcement of such change or
termination is sought.
 
10. Borrower represents that Borrower has full power, authority and legal right
to execute and deliver this Note and that the debt hereunder constitutes a valid
and binding obligation of Borrower.

 
11. Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Lender” and “Borrower” shall include their respective
successors and assigns.
 
12. Notices hereunder shall be given as provided in the PO Financing Agreement.
 
IN WITNESS WHEREOF, Borrower has duly executed this Note the day and year first
above written.
 
                            
                                        
                                HARBREW IMPORTS LTD.


 

 
By: ___________________________________
        Richard DeCicco, Chief Executive Officer


3


